DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to the amendment filed November 10, 2021.  Claims 1-6 and 10-22 are pending in this application and have been considered below.  Claims 7-9 have been canceled by the applicant.  
Applicant’s arguments with respect to claims 2, 13, and 18 have been considered but are moot in view of new ground(s) of rejection because of the amendments. 
Applicant's arguments to the remaining claims have been fully considered but they are not persuasive.
An alternative § 103 rejection is below using the new Bauer reference.
Arguments:
The applicants make the argument that “applicant’s specification does not state that the claimed computer readable storage medium must be non-transitory.”   
Response:
The examiner understands ¶77 of the specification to means that the claims only cover statutory subject matter and not transitory signals per se, such as carrier waves, which were held to be non-statutory in Nuijten and Mentor Graphics.  Mentor Graphics v. EVE-USA, Inc., In re Nuijten, 851 F.3d at 1294, 112 USPQ2d at 1133.
Arguments:
The applicant’s argues that, “no teaching or suggestion in Esteban that the knowledge graph itself contains events as nodes.” See Arg. p. 7.   
Response:
Esteban was not used to teach this limitation.  Hickman teaches an event node in Fig. 5’s  number 512 “Activity.”  The examiner previously cited the Stanford University website that disclosed a node can be anything.  The applicant discarded this teaching as irrelevant and held the position that Hickman does not disclose “determining a second node of a first object event, the second node related to the first node in the knowledge graph.”  Hickman’s ¶86 discloses “activity recognition associated with the object (food)” which is related to the node “Home” on the knowledge graph as can be seen on Fig. 5 and explained in at least ¶86.  Therefore, all of the limitations are taught by the prior art of record and the arguments 
Arguments:
The applicant argues that the motivation to combine is deficient in multiple locations in the arguments with respect to claims 1-20.   
Response:
KSR’s teaching that cited the court’s findings in In re Kahn that states, “There must be some articulated reasoning with some rational underpinning to support the legal conclusion of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Citing In re Kahn, 441 F.3d 977, 988 (C.A.Fed.2006).  
	With respect to claims 1, 12, and 17, the applicant is argues “there is no explanation for
how the method of Esteban would apply to a knowledge graph without triples in Hickman or
how the knowledge graphs of Hickman would be modified to include triples such that it could
use the method of Esteban.”  See Ap. Br. p. 7.  However, there is no requirement under §103 that Esteban is able to bodily incorporated into Hickman.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, at the time of filing it was known to use knowledge graphs to represent temporal relationships between nodes.  Hickman’s ¶86 discloses “data 512 indicating a time/date/location … activity recognition associated with the object (food).”  However these are separate data in 512; thus, Esteban was used to show a knowledge graph can be used to show events change and called “event tensors” in Esteban.  These event tensors are used to integrate static and dynamic information stored in a knowledge graph to predict future events.
	The motivation in the § 103 rejection is to “more accurately predict events that will happen in the future (Esteban Abstract).”  This motivation comes from Esteban’s Abstract and satisfies the prima facie case of obviousness beyond a preponderance of evidence as defined in KSR and modeled by KSR exemplary rationale (G) – Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
	With respect to the dependent claims, the applicant repeatedly asks for application of a secondary reference feature into the primary reference Hickman.  However, this is not a proper understanding of a § 103 obviousness rejection.  The proper test for obviousness is to takes into account the inferences and creative steps that a person of ordinary skill in the art would employ or what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Here, all of the prior art are concerned with knowledge graphs which represent the relationships between real-world entities.  The claims do not recite any specific limitations on the application of the knowledge graph except that it uses an input image.  Therefore, to argue that a combination of references is improper because one reference cannot be bodily incorporated into another reference is improper as a matter of case law and improper because the claims do not cite any specific application of knowledge graphs.  

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 10-13, 17-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being obvious over Hickman et al. (Pub. No.: US 2019/0080245 A1 – hereinafter “Hickman”) in view of Esteban (Predicting the Co-Evolution of Event and Knowledge Graphs – hereinafter “Esteban”).
Claim 1:
Hickman discloses a computer-implemented method (¶3 discloses “a computing device”) (¶5) comprising: 
receiving input data (Fig. 4, 402); 
identifying an object in the input data (Fig. 4, 404), the identified object associated with a first node in a knowledge graph (¶86 discloses “FIG. 5 is a conceptual illustration of an example knowledge graph 500… a highest level 502 includes a node with an identification of "Home"”); 
determining a second node of a first object event, the second node related to the first node in the knowledge graph (Fig. 5, 512 “Activity”; ¶86 discloses “activity recognition associated with the object (food)” which is related to the node “Home” on the knowledge graph as can be seen on Fig. 5 and explained in at least ¶86); and 
predicting (¶106 discloses “when a kitchen appliance is recognized in an image, e.g., refrigerator, the computing device 108 can make a determination through inferences that the computing device 108 is located in a kitchen” [emphasis added]) the first object event occurring within the relationship between the first node and the second node the knowledge graph (¶91 discloses “it may be helpful to associate data with this level 510 that describes contextually the scene that led up to the food being positioned on the plate.  Such information can include audio (e.g., noises of cooking), images of the food prior to cooking, activity recognition data of a person cooking” [emphasis added]).
Hickman discloses all of the subject matter as described above except for specifically teaching “predicting” and “a time vicinity.”  However, Esteban in the same field of endeavor predicting (Title discloses “Predicting”; I. Introduction, ¶6 discloses “a prediction can, e.g., use both the background information … and can consider recent events … by predicting future events … predict[s] likely changes in the KG and thus obtain[s] a model for the evolution of the KG”) and a time vicinity (I. Introduction, ¶3, discloses a knowledge graph (KG) “KGs where triple states depend on time”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hickman and Esteban before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to more accurately predict events that will happen in the future (Esteban Abstract).  This motivation for the combination of Hickman and Esteban is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman in view of Esteban further in view of Bauer et al. (“Object-Event Graph Matching for Complex Activity Recognition” – hereinafter “Bauer”).
Claims 2, 13, and 18:
The combination of Hickman and Esteban discloses the method of claim 1, further comprising relating, in the knowledge graph, nodes of first objects with nodes of second objects (Hickman Fig. 5 discloses node “Home” 502 is related to second node “food” 510) and with nodes of object events (Hickman Fig. 5, “Activity”), wherein the knowledge graph is structured into multiple hierarchical levels (Hickman ¶86 discloses “The knowledge graph 500 includes 
many hierarchical levels, and each level includes a branch linking the level to one that has more detailed information of the subject of the knowledge graph.”), wherein at least one such level consisting of nodes for objects, and at least one such level consisting of nodes for object events.
Hickman discloses all of the subject matter as described above except for specifically teaching “wherein at least one such level consisting of nodes for objects, and at least one such level consisting of nodes for object events.”  However, Bauer in the same field of endeavor teaches “wherein at least one such level consisting of nodes for objects, and at least one such level consisting of nodes for object events” (Fig. 2 discloses a template graph modeling an illegal immigration activity in the Mediterranean Sea; wherein, the top level consists of nodes that are objects (i.e. area, boat) and the bottom level consists of nodes that are events or processes.  Where, both processes nodes and event nodes are events of the objects i.e. “nodes for object events.”  Similarly, Fig. 3 on p. 4 shows a level of object nodes and a level of event nodes.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hickman and Bauer before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use graph matching methods to improve image interpretation for the representation and recognition of relational structures in images (Bauer p. 2, middle of left column).  This motivation for the combination of Hickman and Bauer is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Claims 3-4, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman in view of Esteban further in view of Lastras-Montano et al. (Pub. No.: US 2017 /0076206 A1 – hereinafter “Lastras-Montano”).
Claims 3, 14, and 19:
The combination of Hickman and Esteban discloses the method of claim 1, wherein the contextualizing comprises (Hickman ¶86 discloses “The knowledge graph 500 includes many hierarchical levels, and each level includes a branch linking the level to one that has more detailed information of the subject of the knowledge graph…a next level 504 is linked to the level 502 through a branch” [emphasis added]; Hickman Fig. 5 discloses objects “Home,” “food” and object events “Activity”).
Hickman discloses all of the subject matter as described above except for specifically teaching “ranking a set of object events based on a number of links.”  However, Lastras-Montano in the same field of endeavor teaches ranking a set of object events based on a number of links (¶18 discloses “One example of such a knowledge graph mechanism is the PageRank algorithm used by the Google™ search engine. PageRank is an algorithm that ranks websites in the Google™ search engine results by counting the number and quality of links to a page to determine a rough estimate of how important the website is” [emphasis added]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hickman and Lastras-Montano before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to perform cognitive operations 
Claims 4, 15, and 20:
The combination of Hickman, Esteban, and Lastras-Montano discloses the method of claim 3, wherein the ranking (Lastras-Montano ¶18) is further based on edge weights associated with each link (Lastras-Montano ¶75 discloses “an edge between two nodes X and Y,” i.e. link, “The strength, or weight value, associated with this edge (or connection) can be measured by the Pearson correlation coefficient between the nodes X and Y as follows”).
The motivation given in claim 3 applies to this claim as well.

Claims 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman in view Esteban further in view of Kraus et al. (Pub. No.: US 2017/0154108 A1 – hereinafter “Kraus”).
Claims 5 and 16:
The combination of Hickman and Esteban discloses the method of claim 1, further comprising (Hickman ¶74 discloses “actions”) for an actuator (Hickman ¶69 discloses “As another example, the accessary system 156 may include one or more actuators configured to vertically raise a platform or other structure of robotic device 200” [emphasis added]) based on the contextualization (Hickman ¶72 discloses “contextual information to further annotate the knowledge graph and organize the data in a hierarchical semantic manner to illustrate relationships between the objects (e.g., labels from general to detail such as home-kitchen-counter-plate)… enable label objects personally (e.g., identify shoes, determine specific model, determine that shoes belong to John Smith, and disambiguating between other shoes owned and worn by John Smith)”).
Hickman discloses all of the subject matter as described above except for specifically teaching “triggering … signal.”  However, Kraus in the same field of endeavor teaches triggering a signal (¶114 discloses “the explicit trigger may be indicated via a signal”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hickman and Kraus before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use contextual information to infer the likelihood that an input refers to an entity in a knowledge graph (Kraus ¶¶11, 55, 115).  This motivation for the combination of Hickman and Kraus is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
This motivation for the combination of Hickman and Kraus is also supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Claim 6:
The combination of Hickman, Esteban, and Kraus discloses the method of claim 5, wherein the actuator is influencing a movement of a portion of a robot (Hickman ¶69 discloses “As another example, the accessary system 156 may include one or more actuators configured to vertically raise a platform or other structure of robotic device 200” [emphasis added]).
Claim 10:
The combination of Hickman and Esteban discloses the method of claim 1, wherein the identifying is performed by pattern detection or classification (Hickman ¶57 discloses “depth camera 137 may be or include an RGB-infrared (RGB-IR) camera that is configured to capture one or more images of a projected infrared pattern, and provide the images to a processor that uses various algorithms to triangulate and extract 3D data and outputs one or more RGBD images”; ¶70 discloses “a new object classifier”).
Claim 11:
The combination of Hickman and Esteban discloses the method of claim 2, wherein the levels are differentiated by their respective value of conceptual abstraction (Hickman ¶86 discloses “FIG. 5 is a conceptual illustration of an example knowledge graph 500, according to an example implementation. The knowledge graph 500 includes many hierarchical levels, and each level includes a branch linking the level to one that has more detailed information of the subject of the knowledge graph.” [emphasis added] Therefore, the branched linked level is less abstract than the subject of the knowledge graph.).
Claim 12:
Hickman discloses a system comprising: a memory (¶74); and a processor in communication with the memory (¶74), the system configured to perform a method comprising…
Hickman and Esteban discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.
Claim 17:
Hickman discloses a computer program product comprising a computer readable storage medium (¶74) having program instructions (¶74 discloses “program code, which includes one or more instructions executable by a processor for implementing specific logical functions or
steps in the process.”) embodied therewith, the program instructions executable by one or more computing systems (¶74 discloses a processor) to cause the one or more computing systems to perform a method comprising…
Hickman and Esteban discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.
Claim 21:
The combination of Hickman and Esteban discloses the method of claim 1, further comprising identifying a second object in the input image, the identified second object associated with a third node in the knowledge graph wherein the predicting (Esteban Abstract discloses “to predict the events that will happen in future time steps”) is based on determining that the first node and the third node are related to the second node in the knowledge graph (Hickman ¶106 discloses “when a kitchen appliance is recognized in an image, e.g., refrigerator, the computing device 108 can make a determination through inferences that the computing device 108 is located in a kitchen.” Similarly, a table may be recognized in an image (i.e. a second object) this is related to the table node (506 in Fig. 5 (i.e. a third node)).  The home, activity, and table (502, 512, 506; respectively) are all related in the knowledge graph in Fig. 5.).  The motivation to combine is the same as for the independent claim from which this claim depends.
Claim 22:
The combination of Hickman and Esteban discloses the method of claim 1, wherein the predicting the first object event includes predicting the first object event will occur in the future (Esteban Abstract discloses “to predict the events that will happen in future time steps”).  The motivation to combine is the same as for the independent claim from which this claim depends.

Claim(s) 1-2, 10-13, 17-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being obvious over Hickman et al. (Pub. No.: US 2019/0080245 A1 – hereinafter “Hickman”) in view of Bauer et al. (“Object-Event Graph Matching for Complex Activity Recognition” – hereinafter “Bauer”).
Claim 1:
Hickman discloses a computer-implemented method (¶3 discloses “a computing device”) (¶5) comprising: 
receiving input data (Fig. 4, 402); 
(Fig. 4, 404), the identified object associated with a first node in a knowledge graph (¶86 discloses “FIG. 5 is a conceptual illustration of an example knowledge graph 500… a highest level 502 includes a node with an identification of "Home"”); 
determining a second node of a first object event, the second node related to the first node in the knowledge graph (Fig. 5, 512 “Activity”; ¶86 discloses “activity recognition associated with the object (food)” which is related to the node “Home” on the knowledge graph as can be seen on Fig. 5 and explained in at least ¶86); and 
predicting (¶106 discloses “when a kitchen appliance is recognized in an image, e.g., refrigerator, the computing device 108 can make a determination through inferences that the computing device 108 is located in a kitchen” [emphasis added]) the first object event occurring within the relationship between the first node and the second node the knowledge graph (¶91 discloses “it may be helpful to associate data with this level 510 that describes contextually the scene that led up to the food being positioned on the plate.  Such information can include audio (e.g., noises of cooking), images of the food prior to cooking, activity recognition data of a person cooking” [emphasis added]).
Hickman discloses all of the subject matter as described above except for specifically teaching “predicting” and “a time vicinity.”  However, Bauer in the same field of endeavor teaches predicting (Abstract discloses “event prediction”) and a time vicinity (p. 2, “B. Node Types” discloses “Event nodes… describe relevant state changes of objects and object interactions which do not have a significant time extent (e.g. a car stops). The attributes of event nodes describe the characteristic features of the event (e.g. type, time of occurrence, etc.)) (emphasis added)” and “Process nodes … describe state changes and object interactions which take place over a significant time extent (e.g. an object is traveling from one place to another). Their attributes describe the features of the process (e.g. type of process, start time, end time etc.).  Where both event nodes and process nodes occur within a time vicinity of the object nodes.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hickman and Bauer before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use graph matching methods to improve image interpretation for the representation and recognition of relational structures in images (Bauer p. 2, middle of left column).  This motivation for the combination of Hickman and Bauer is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2, 13, and 18:
The combination of Hickman and Bauer discloses the method of claim 1, further comprising relating, in the knowledge graph, nodes of first objects with nodes of second objects (Hickman Fig. 5 discloses node “Home” 502 is related to second node “food” 510) and with nodes of object events (Hickman Fig. 5, “Activity”), wherein the knowledge graph is structured into multiple hierarchical levels (Hickman ¶86 discloses “The knowledge graph 500 includes 
many hierarchical levels, and each level includes a branch linking the level to one that has more detailed information of the subject of the knowledge graph.”), wherein at least one such level consisting of nodes for objects, and at least one such level consisting of nodes for object (Bauer Fig. 2 discloses a template graph modeling an illegal immigration activity in the Mediterranean Sea; wherein, the top level consists of nodes that are objects (i.e. area, boat) and the bottom level consists of nodes that are events or processes.  Where, both processes nodes and event nodes are events of the objects i.e. “nodes for object events”).
The motivation to combine the reference in this claim is the same as for the independent claims.

Claims 3-4, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman in view of Bauer further in view of Lastras-Montano et al. (Pub. No.: US 2017 /0076206 A1 – hereinafter “Lastras-Montano”).
Claims 3, 14, and 19:
The combination of Hickman and Esteban discloses the method of claim 1, wherein the contextualizing comprises (Hickman ¶86 discloses “The knowledge graph 500 includes many hierarchical levels, and each level includes a branch linking the level to one that has more detailed information of the subject of the knowledge graph…a next level 504 is linked to the level 502 through a branch” [emphasis added]; Hickman Fig. 5 discloses objects “Home,” “food” and object events “Activity”).
Hickman discloses all of the subject matter as described above except for specifically teaching “ranking a set of object events based on a number of links.”  However, Lastras-Montano in the same field of endeavor teaches ranking a set of object events based on a number of links (¶18 discloses “One example of such a knowledge graph mechanism is the PageRank algorithm used by the Google™ search engine. PageRank is an algorithm that ranks websites in the Google™ search engine results by counting the number and quality of links to a page to determine a rough estimate of how important the website is” [emphasis added]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hickman and Lastras-Montano before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to perform cognitive operations based on an empirically constructed knowledge graph (Lastras-Montano ¶16).  This motivation for the combination of Hickman and Lastras-Montano is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	
Claims 4, 15, and 20:
The combination of Hickman, Bauer, and Lastras-Montano discloses the method of claim 3, wherein the ranking (Lastras-Montano ¶18) is further based on edge weights associated with each link (Lastras-Montano ¶75 discloses “an edge between two nodes X and Y,” i.e. link, “The strength, or weight value, associated with this edge (or connection) can be measured by the Pearson correlation coefficient between the nodes X and Y as follows”).
The motivation given in claim 3 applies to this claim as well.

Claims 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman in view Bauer further in view of Kraus et al. (Pub. No.: US 2017/0154108 A1 – hereinafter “Kraus”).
Claims 5 and 16:
The combination of Hickman and Esteban discloses the method of claim 1, further comprising (Hickman ¶74 discloses “actions”) for an actuator (Hickman ¶69 discloses “As another example, the accessary system 156 may include one or more actuators configured to vertically raise a platform or other structure of robotic device 200” [emphasis added]) based on the contextualization (Hickman ¶72 discloses “contextual information to further annotate the knowledge graph and organize the data in a hierarchical semantic manner to illustrate relationships between the objects (e.g., labels from general to detail such as home-kitchen-counter-plate)… enable label objects personally (e.g., identify shoes, determine specific model, determine that shoes belong to John Smith, and disambiguating between other shoes owned and worn by John Smith)”).
Hickman discloses all of the subject matter as described above except for specifically teaching “triggering … signal.”  However, Kraus in the same field of endeavor teaches triggering a signal (¶114 discloses “the explicit trigger may be indicated via a signal”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hickman and Kraus before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use contextual information to infer the likelihood that an input refers to an entity in a knowledge graph (Kraus ¶¶11, 55, 115).  This motivation for the combination of Hickman and Kraus is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Claim 6:
The combination of Hickman, Bauer, and Kraus discloses the method of claim 5, wherein the actuator is influencing a movement of a portion of a robot (Hickman ¶69 discloses “As another example, the accessary system 156 may include one or more actuators configured to vertically raise a platform or other structure of robotic device 200” [emphasis added]).
Claim 10:
The combination of Hickman and Bauer discloses the method of claim 1, wherein the identifying is performed by pattern detection or classification (Hickman ¶57 discloses “depth camera 137 may be or include an RGB-infrared (RGB-IR) camera that is configured to capture one or more images of a projected infrared pattern, and provide the images to a processor that uses various algorithms to triangulate and extract 3D data and outputs one or more RGBD images”; ¶70 discloses “a new object classifier”).
Claim 11:
The combination of Hickman and Bauer discloses the method of claim 2, wherein the levels are differentiated by their respective value of conceptual abstraction (Hickman ¶86 discloses “FIG. 5 is a conceptual illustration of an example knowledge graph 500, according to an example implementation. The knowledge graph 500 includes many hierarchical levels, and each level includes a branch linking the level to one that has more detailed information of the subject of the knowledge graph.” [emphasis added] Therefore, the branched linked level is less abstract than the subject of the knowledge graph.).
Claim 12:
Hickman discloses a system comprising: a memory (¶74); and a processor in communication with the memory (¶74), the system configured to perform a method comprising…
Hickman and Bauer discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.
Claim 17:
Hickman discloses a computer program product comprising a computer readable storage medium (¶74) having program instructions (¶74 discloses “program code, which includes one or more instructions executable by a processor for implementing specific logical functions or
steps in the process.”) embodied therewith, the program instructions executable by one or more computing systems (¶74 discloses a processor) to cause the one or more computing systems to perform a method comprising…
Hickman and Bauer discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.
Claim 21:
The combination of Hickman and Bauer discloses the method of claim 1, further comprising identifying a second object in the input image, the identified second object associated with a third node in the knowledge graph wherein the predicting (Bauer Abstract discloses “event prediction”) is based on determining that the first node and the third node are related to the second node in the knowledge graph (Hickman ¶106 discloses “when a kitchen appliance is recognized in an image, e.g., refrigerator, the computing device 108 can make a determination through inferences that the computing device 108 is located in a kitchen.” Similarly, a table may be recognized in an image (i.e. a second object) this is related to the table node (506 in Fig. 5 (i.e. a third node)).  The home, activity, and table (502, 512, 506; respectively) are all related in the knowledge graph in Fig. 5.).  The motivation to combine is the same as for the independent claim from which this claim depends.
Claim 22:
The combination of Hickman and Bauer discloses the method of claim 1, wherein the predicting the first object event includes predicting the first object event will occur in the future (Bauer Abstract discloses “event prediction”).  The motivation to combine is the same as for the independent claim from which this claim depends.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Ross Varndell/Primary Examiner, Art Unit 2666